 1   LAW OFFICE OF WAYNE A. SILVER
     Wayne A. Silver (108135)
 2   643 Bair Island Road, Suite 403
 3   Redwood City, CA 94063
     Phone: (650) 282-5970
 4   Fax: (650) 282-5980
     Email: ws@waynesilverlaw.com
 5
     Attorney for Defendants,
 6   CHANDRAKANT SHAH and MRUDULA C. SHAH
 7
                                  UNITED STATES BANKRUPTCY COURT
 8
                                  NORTHERN DISTRICT OF CALIFORNIA
 9
                                              SAN JOSE DIVISION
10
11    In re:                                               Case No.: 09-51045-SLJ
                                                           Chapter 7
12    SAN JOSE AIRPORT HOTEL, LLC dba
      HOLIDAY INN SAN JOSE, MOBEDSHAHI                     (Jointly Administered with Case No. 09-51073-
13                                                         SLJ)
      HOTEL GROUP,
14
          Debtors.
15    SAN JOSE AIRPORT HOTEL, LLC dba                      Adv. Pro. No. 11-05236
16    HOLIDAY INN SAN JOSE, MOBEDSHAHI
      HOTEL GROUP,                                           OMNIBUS DECLARATION OF
17                                                           CHANDRAKANT SHAH
               Plaintiffs,
18                                                           Date:    July 21, 2020
               vs.                                           Time:    1:30 p.m.
19                                                           Court:   Courtroom 9,
                                                                      Hon. Stephen L. Johnson
20    SEVAK & SONS, L.P., a California limited
      partnership; CHANDRAKANT SHAH, an
21    individual, and MRUDULA C. SHAH, an
22    individual,

23             Defendants.
24             I, CHANDRAKANT SHAH, hereby declare:
25             1.      I am an adult individual residing in Santa Clara County, California, and a defendant in
26   this Adversary Proceeding. I make this declaration from facts of my own personal knowledge, and if
27   called upon as a witness could and would competently testify hereto.
28             2.      I retained attorney Wayne A. Silver on June 6, 2020 to represent me solely with

                                                                                                      Page - 1
    Omnibus Declaration of Chandakrant Shah
 Case: 11-05236 Doc# 243-1 Filed: 07/17/20                  Entered: 07/17/20 08:52:31       Page 1
                                         of 13
 1   respect to on-going settlement negotiations with Mohamed Poonja, Chapter 7 Trustee (“Trustee”)

 2   concerning a judgment against me (“Judgment”) in this Adversary Proceeding. It was understood and

 3   agreed that Mr. Silver was not going to appear in the Adversary Proceeding.

 4          3.      On or about June 23, 2020, I was served with three motions: (1) Motion to Amend

 5   Judgment to Add Alter-Egos and Spouse of Judgment Debtor; (2) Motion For Order To Comply with

 6   Levy (Met Life); and (3) Motion For Order To Comply with Levy (Wells Fargo Bank) (collectively,

 7   the “Motions”).

 8          4.      I was surprised to receive the Motions, because I was participating in on-going

 9   settlement discussions with the Trustee, his attorneys and Mr. Silver between June 23, 2020 and July

10   13, 2020. These settlement discussions resulted in an agreement to settle the Judgment for a fixed

11   discounted amount, subject only to working out the terms. A settlement agreement was then

12   circulated for signature.

13          5.      On June 29, 2020 Mr. Silver assisted me in writing a letter to the Court asking for a

14   continuance of the Motions to allow me to retain counsel, in the unlikely event the settlement

15   agreement did not get finalized in time. Mr. Silver subsequently provided me with copies of the

16   Trustee’s Opposition and the Order that denied my request for a continuance.

17          6.      On July 13, 2020 during a conference call with the Trustee and his attorneys, the

18   Trustee reneged on the agreed settlement amount, and also demanded onerous changes to the

19   payment terms in the settlement agreement. The Trustee contacted me over the next two days, still

20   offering to settle, but for an indeterminate amount on unspecified terms. These settlement

21   discussions lulled me into not retaining an attorney to represent me in the Adversary Proceeding or

22   filing opposition to the Motions, because I needed to conserve all of my available financial resources

23   to comply with my obligations under the settlement agreement.

24          7.      Mr. Silver has agreed to represent my wife and me in the Adversary Proceeding, and

25   was formally retained on July 16, 2020. I am still seeking counsel to represent the LLC’s so that they

26   can file opposition to the Motions. I have had on-going discussions with an attorney who I believe

27   agreed to represent the LLC’s, but has not formally been retained. I hope to do that prior to the

28   hearing on the Motions.

                                                                                                      Page - 2
    Omnibus Declaration of Chandakrant Shah
 Case: 11-05236 Doc# 243-1 Filed: 07/17/20                Entered: 07/17/20 08:52:31        Page 2
                                         of 13
 1             Motion to Amend Judgment to Add Alter-Egos and Spouse of Judgment Debtor

 2             8.    I reviewed the Declaration of James A. Hennefer in Support of Plaintiff’s Motion to
 3   Amend Judgment to Add Alter-Egos and Spouse of Judgment Debtor, and it contains a number of
 4   errors and misstatements:
 5
      p.5:6               Negotiations for a global resolution continued through July 13, 2020.
 6    p.6:4, ¶(A)(ii)     Should be April 21, 2017 not May 21, 2017
 7    p.6:15 – 22, ¶(C)   504 Ross Drive - Sundowner Inn was purchased on 07/29/1998 and title was
                          vested under Sundowner Inn LLC. I am informed and believe that due to tax
 8
                          considerations the property was conveyed to Sundowner Inn LP in 2003.
 9                        When Estate planning was done in early 2017 property was conveyed to
                          Sundowner Inn LLC. Ownership of Sundowner Inn LLC includes me, my
10                        wife and two trusts, one for each of our children.
11    p.6:23 – p.7:3,     850 Leong was purchased on 07/29/1998 and title was vested under County
      ¶(D)                Inn LLC. I am informed and believe that due to tax considerations the
12                        property was conveyed to County Inn LP in 2003. When Estate planning was
13                        done in early 2017 property was conveyed to County Inn LLC. Ownership
                          includes a trust for our daughter.
14
      P.7:4 ¶(E)          4217 Quimby Road. There are three APNS, one for each parcel. These
15                        properties were acquired from my son in 2002. They consist of 3 parcels:
                          Parcel one APN: 654-01-002 consists of 21.4 acres. Parcel Two consists of
16                        42 acres, and parcel three consists of 106 acres. Deed was transferred from
                          the Shah 1978 Revocable Trust to Quimby Road Ranch LLC in 2017 as part
17
                          of our tax and estate planning.
18    P. 7 ¶(F)           4221 Quimby Road – was acquired from Allen Baumgartner by the Shah
19                        1978 Revocable Trust and transferred to SKCM LLC in 2017 as part of our
                          tax and estate planning. My son Jay was never involved in this transaction.
20
      P. 8:7              504 Ross Drive – See above.
21    P.8:8               850 Leong Drive was acquired on July 29, 1998 and title was vested in
22                        County Inn LLC. See above.
      P.8:22              Sundowner Inn LLC was originally formed on July 28, 1998. See above.
23
      P.8:23              County Inn LLC was originally formed on July 28, 1998. See above.
24
      P. 11:17 ¶E         Properties were transferred for estate planning purposes only.
25
      P.12:10, ¶31        While attempting to do estate planning and given my son’s status his attorney
26                        and he demanded a certain amount of funds had to be allocated to him. It was
                          incorrectly done, and the estate planning lawyer corrected it.
27
28

                                                                                                    Page - 3
    Omnibus Declaration of Chandakrant Shah
 Case: 11-05236 Doc# 243-1 Filed: 07/17/20               Entered: 07/17/20 08:52:31        Page 3
                                         of 13
 1          9.      I always believed the Judgment would be overturned on appeal for a number of

 2   reasons, not the least of which was my challenge to the Court’s damages award and lack of any

 3   causation between my refusal to get updated appraisals and the collapse of the sale. I was stunned

 4   when the District Court affirmed the Judgment in March of 2018.

 5          10.     With one exception (Kamal Holding), the entities that Plaintiff seeks to add to the

 6   Judgment as judgment debtors are separate operating businesses, in separate locations, that have

 7   separate employees:

 8                LLC Name/Property                        Business                    Employees
                       Address
 9
             Sundowner Inn LLC                 Days Inn and Suites                25
10                                             Sundowner/Hotel
11           504 Ross Drive
             Sunnyvale, CA
12           County Inn LLC                    County Inn/Hotel                   10
13
             850 Leong Drive,
14           Mountain View, CA
15           1130/1132 Independence            Office Building                    1 Part-time.
             Mountain View, LLC
16
17           1130/1132 Independence Ave.
             Mountain View, CA
18           Quimby Road Ranch LLC             Home/ Horse and Cattle Ranch       3 Part-time.
19
             4217 Quimby Road
20           San Jose, CA
21           SKCM LLC                          Ranch Home – Rental Property None.
                                               with Stables
22           4221 Quimby Road
23           San Jose, CA
             Kamal Holding                     Personal Residence                 None.
24
25                                             26725 Shady Oaks Court
                                               Los Altos Hills, CA
26
27                           Motion for Order to Comply with Levy (Met Life)

28          11.     As alleged in the Motion for Order to Comply with Levy (Met Life), there are two


                                                                                                    Page - 4
    Omnibus Declaration of Chandakrant Shah
 Case: 11-05236 Doc# 243-1 Filed: 07/17/20               Entered: 07/17/20 08:52:31        Page 4
                                         of 13
 1   insurance policies in question: (1) I am listed as the owner of a Retail Life account number

 2   XXXXX3601PR MLI C (Shah Policy”), and (2) the Shah Irrevocable Trust is the owner of an active

 3   Retail Life account XXX3116 GENAM (“Trust Policy”). A true and correct redacted copy of

 4   relevant pages from the Shah Irrevocable Trust is attached as Exhibit One hereto.

 5                              Motion for Order to Comply with Levy (WFB)

 6          12.       With respect to the Motion for Order to Comply with Levy (WFB), there are two

 7   accounts in question:

 8                   Account No. xxxx-xxxx-1385 is in the name of the Shah 1978 Revocable Trust and is

 9                    used primarily by my wife.

10                   Account No. xxxx-xxxx-0466, also in the name of the Shah 1978 Revocable Trust,

11                    and used by both MRUDULA C. SHAH and CHANDRAKANT SHAH. This account

12                    receives money from Social Security for my wife and me. We pay our plan B and D

13                    Medical care insurance and dental insurance from it. This account has accumulated

14                    social security payments for over 10 years. The Average payment is $2,500 per

15                    month for me and my wife. Total amount in this account should be $248,343.18,

16                    however $498,000 was deposited to this account in error instead of Kamal Holding.

17                    This $498,000 deposit is property of Kamal Holding.

18          13.       When I received the Notices of Levies by mail in October of 2019, I assumed my

19   attorneys were also served, and therefore did not believe it was necessary for me to take any actions.

20   But I recently learned my attorneys were not served with the papers concerning my exemptions, and

21   that I was supposed to take certain actions to protect my exempt property. I had no idea it was my

22   responsibility to take actions to protect my exempt property.

23          14.       The Trustee was able to levy $364,566.66 of exempt funds in my Schwab IRA

24   retirement account using these same tactics, and is now trying to levy my exempt social security and

25   life insurance policies.

26          15.       I am therefore claiming all allowable exemptions in the WFB accounts and life

27   insurance policies, will be moving to exempt and recover the wrongfully levied $364,566.66 of

28   exempt funds in my Schwab IRA retirement account, and request relief from this Court to do so.

                                                                                                    Page - 5
    Omnibus Declaration of Chandakrant Shah
 Case: 11-05236 Doc# 243-1 Filed: 07/17/20                Entered: 07/17/20 08:52:31       Page 5
                                         of 13
 1          16.     My wife and I are 82 years old, and my wife requires my help. We are actively

 2   searching for an attorney to represent the LLC’s.

 3          I declare under penalty of perjury of the laws of the United States that the foregoing is true

 4   and correct. Executed on July 17, 2020 at Los Altos Hills, California.

 5                                                                        /s/ Chandrakant Shah
                                                                          Chandrakant Shah
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                                                     Page - 6
    Omnibus Declaration of Chandakrant Shah
 Case: 11-05236 Doc# 243-1 Filed: 07/17/20                Entered: 07/17/20 08:52:31        Page 6
                                         of 13
                         EXHIBIT ONE

        [Redacted Shah Irrevocable Trust]




Case: 11-05236   Doc# 243-1   Filed: 07/17/20   Entered: 07/17/20 08:52:31   Page 7
                                       of 13
Case: 11-05236   Doc# 243-1   Filed: 07/17/20   Entered: 07/17/20 08:52:31   Page 8
                                       of 13
Case: 11-05236   Doc# 243-1   Filed: 07/17/20   Entered: 07/17/20 08:52:31   Page 9
                                       of 13
Case: 11-05236   Doc# 243-1   Filed: 07/17/20   Entered: 07/17/20 08:52:31   Page 10
                                       of 13
Case: 11-05236   Doc# 243-1   Filed: 07/17/20   Entered: 07/17/20 08:52:31   Page 11
                                       of 13
Case: 11-05236   Doc# 243-1   Filed: 07/17/20   Entered: 07/17/20 08:52:31   Page 12
                                       of 13
Case: 11-05236   Doc# 243-1   Filed: 07/17/20   Entered: 07/17/20 08:52:31   Page 13
                                       of 13
